Cuyahoga County, No. 67262. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s emergency motion to advance case on docket and/or to grant bail pending determination of appeal,
IT IS ORDERED by the court that the emergency motion to advance case on docket be, and the same is hereby, denied.
A.W. Sweeney, Wright and Pfeifer, JJ., dissent.
IT IS FURTHER ORDERED by the court that bail pending appeal be set at $100,000.
Moyer, C.J., Douglas and Resnick, JJ., dissent.